Order entered October 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00923-CV

                                   CURTIS MAYS, Appellant

                                                 V.

                           PIPER HUNN, TRISHA MOORE AND
                          RED DOG PROPERTIES, LLC, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04535-C

                                            ORDER
       Before the Court are appellant’s October 14, 2019 first motion for summary reversal and

first motion for an extension of time to file the notice of appeal. We rule as follows.

       We GRANT the extension motion and deem the notice of appeal filed July 26, 2019

timely for jurisdictional purposes. We DENY the motion for summary reversal.

       We note the reporter’s record has not been filed because appellant has not requested it.

By letter dated September 30, 2019, we directed appellant to file, within ten days, written

verification he had requested the record. Although we cautioned appellant that failure to comply

could result in the appeal being submitted without the reporter’s record, appellant has not
complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal submitted without

the reporter’s record. See id.

       As appellant filed his brief on the merits October 14, 2019, we ORDER appellees’ brief

be filed no later than November 13, 2019.




                                                 /s/     KEN MOLBERG
                                                         JUSTICE